               Case 6:20-cv-00624-ADA Document 9 Filed 07/22/20 Page 1 of 3



                                     UNITED STATES DISTRICT COURT
                                                            for the
                              WESTERN DISTRICT OF TEXAS WACO DIVISION

       INTELECTUAL VENTURES I LLC and                        §
       INTELLECTUAL VENTURES II LLC,                         §
                                                             §
                          PIaintifr(s),                      §
       V.                                                    §            Civil Action No. 6;20-CV-00624
                                                             §
       HP INC.,                                              I
                         Defendant(s).                       §

                                             RETURN OF SERVICE

   Came to my hand on Tuesday, July 14,2020 at 8:55 AM,
   Executed at: 1999 BRYAN STREET, SUITE 900, DALLAS, TX 75201
   within the county of DALLAS at 9:05 AM, on Tuesday, July 14,2020,
   by delivering to the within named:

                                                         HP INC.


    By delivering to its Registered Agent, CT CORPORATION
    By delivering to Authorized Agent, ANTOINETTE WILLIAMS
    a true copy of this
         SUMMONS IN A CIVIL ACTION, COMPLAINT FOR PATENT INFRINGEMENT with
                                                   EXHIBITS attached


    having first endorsed thereon the date of the delivery.

I am a person not less than eighteen (18) years ofage and I am competent to make this oath. 1am a resident ofthe State of
Texas. I have personal knowledge of the facts and statements contained herein and aver that each is trueand correct. I am
nota party to nor related or affiliated with any party to this suit. I have no interest in the outcome of thesuit. I have never
been convicted of a felony or of a misdemeanor involving moral turpitude. I am familiar with the Texas Rules of Civil
Procedure, and the Texas Civil Practice and Remedies Codes as they apply to service of process. I am certified by the
Judicial Branch Certification Commission to deliver citations and other notices from any District, County and Justice
Courts in and for the State of Texas in compliancewith rule 103 and 501.2 of the TRCP.

    My name is Tracy Edwards, my date of birth is September 15, 1963 and my address is 5470 L.B.J. Freeway,
    Dallas, Texas, 75240 in the county of Dallas, United States of America. 1declare under penalty of perjury thatthe
    foregoing is true and correct.

    Executed in Dallas County, State ofTexas, on Tuesday, July 14,2020




               11 - Exp 03/31/22
        served@specialdelivery.com
Case 6:20-cv-00624-ADA Document 9 Filed 07/22/20 Page 2 of 3
Case 6:20-cv-00624-ADA Document 9 Filed 07/22/20 Page 3 of 3
